IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-75,837



                 EX PARTE EDWARD JEROME PUCKETT, Applicant



           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
      CAUSE NO. W91-34666-H(A) IN CRIMINAL DISTRICT COURT NO. 1
                        FROM DALLAS COUNTY



       Per curiam.

                                             OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to thirty years’ imprisonment.         The Fifth Court of Appeals

dismissed Applicant’s appeal because his notice of appeal was untimely filed. See Puckett v. State,

No. 05-00-00091-CR (Tex. App.— Dallas, no. pet, 2000.)

       Applicant contends inter alia that counsel rendered ineffective assistance because counsel

rejected the State’s offer of ten years’ confinement “out of hand” without discussing it with
                                                                                         Puckett -- 2

Applicant because he thought it was “ridiculous.” He also alleges that counsel advised him that the

maximum punishment he could get for this offense was 10 years’ confinement if he contested the

charges in the State’s motion to revoke and that counsel advised him that he was probably going to

“walk out a free man” or could be placed in an S.A.F.P. treatment program if he contested the

charges. Applicant alleges that if counsel had advised him that the applicable punishment range was

5 to 99 years’ imprisonment or life, he would not have not contested the charges in the State’s

motion to revoke.

       On May 14, 2007, the trial court entered findings of fact and conclusions of law

recommending that relief be granted. The trial court found that defense counsel failed to inform

Applicant about the applicable punishment range and concluded that this was an omission that fell

below an objective standard of reasonableness. See Ex parte Wilson, 724 S.W.2d 72, 73-74 (Tex.

Crim. App. 1978); Ex parte Lemke, 13 S.W.3d 791,795-96 (Tex. Crim. App. 2000). The trial judge

also found that counsel had rejected the State’s offer of ten years’ confinement without discussing

it with Applicant because he thought it was “ridiculous.” The trial judge concluded that the

appropriate remedy when trial counsel fails to convey a plea-bargain offer is to reinstate the offer.

Lemke at 797-798.

       An initial review of the record revealed that, although the trial judge’s findings were

supported by the record, the record was incomplete because it did not contain an affidavit from

counsel. Consequently, this Court remanded this application to the trial court on September 26,

2007. On October 23, 2007, in response to this Court’s remand order, trial counsel Philip Jones

filed an affidavit refuting Applicant’s allegations. On November 19, 2007, the trial judge entered

supplemental findings of fact and conclusions of law specifically finding that counsel’s affidavit was
                                                                                            Puckett -- 3

not credible. The trial judge’s findings are supported by the record. While this Court is not bound

by the findings of the habeas court, we should follow them when they are supported by the record.

See Ex parte Minott, 972 S.W.2d 760, 761 (Tex. Crim. App. 1998).

        Relief is granted. The judgment in Cause No. W91-34666-H(A) from Criminal District

Court No. 1 of Dallas County is set aside, and the Applicant is remanded to the custody of the Sheriff

of Dallas County. Further, the State is ordered to reinstate its ten-year plea offer, and the trial court

shall allow Applicant to enter a new plea to the indictment in this cause.

        Copies of this opinion shall be sent to both the Correctional Institutions and the Pardons and

Paroles Divisions of the Texas Department of Criminal Justice.



Filed: February 6, 2008
Do not publish